Name: Commission Regulation (EEC) No 53/84 of 10 January 1984 amending Regulation (EEC) No 2956/83 increasing to 1 050 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 8/ 10 Official Journal of the European Communities 11 . 1 . 84 COMMISSION REGULATION (EEC) No 53/84 of 10 January 1984 amending Regulation (EEC) No 2956/83 increasing to 1 050 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 2956/83 (4), as amended by Regulation (EEC) No 371 1 /83 (^ opened a standing invitation to tender for the export of 400 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communication of 22 December 1983, the Federal Republic of Germany informed the Commission of the intention of its intervention agency to increase by 650 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 050 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2956/83 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2956/83 is hereby replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 1 050 000 tonnes of bread ­ making wheat to be exported to all third countries. 2. The regions in which the 1 050 000 tonnes of bread-making wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 2956/83 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on 1 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6. 1982, p. 1 . P) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 289, 22. 10 . 1983, p. 18 f5) OJ No L 369, 30. 12. 1983, p. 30 . 11 . 1 . 84 Official Journal of the European Communities No L 8/ 11 ANNEX (tonnes) Place of storage Quantity Schleswig-Holstein 53 128 Hamburg 95 358 Niedersachsen 121 457 Bremen 34 185 Nordrhein-Westfalen 315 115 Hessen 53 439 Rheinland-Pfalz 74 986 Baden-Wurttemberg 46 183 Bayern 254 403 Saarland 4 792